DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 6, 7, 9-11, 17 and 18 have been amended, and Claims 19 and 20 have been added as per the amendment filed on 6/30/2022.
Currently Claims 1-20 are pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Evans on 7/18/2022.

The application has been amended as follows: 

1. (Currently amended) A pixel driving circuit, wherein the pixel driving circuit comprises: 
	a driving transistor; 
	a voltage holding sub-circuit with a first end of the voltage holding sub-circuit coupled to a gate of the driving transistor, the voltage holding sub-circuit configured to maintain a voltage between the first end and a second end of the voltage holding sub- circuit; 
	a data writing sub-circuit respectively coupled to a first scan line, a gate, a first pole and a second pole of the driving transistor, the data writing sub-circuit configured to provide a modified data voltage to the first pole of the driving transistor when the first scan line is at a first level, and electrically connect the gate of the driving transistor and the second pole of the driving transistor; 
	a conversion sub-circuit comprising a third transistor and a fourth transistor, the conversion sub-circuit respectively coupled to a second scan line, second scan line is at the second level; and 
	a switch sub-circuit comprising a fifth transistor and a sixth transistor, the switch sub-circuit respectively connected to the [[third]] second scan line, a current output terminal of the pixel driving circuit, and the first and the second poles of the driving transistor, the switch sub-circuit configured to provide the illumination power supply voltage to the first pole of the driving transistor when the [[third]] second scan line is at the [[third]] second level, and connect the second pole of the driving transistor and the current output terminal of the pixel driving circuit; 
	wherein the first pole and the second pole of the driving transistor [[is]] are one of a source and a drain, respectively, and 
	wherein gate electrodes of the third transistor, the fourth transistor, the fifth transistor, and the sixth transistor are connected to the second scan line, and when the second scan line is at the second level, the third transistor is configured to be in an off state while the fourth transistor, the fifth transistor, and the sixth transistor are configured to be in an on state,
	wherein a first pole of the third transistor is directly connected to a first pole of the fifth transistor and a signal line providing the illumination power supply voltage,
	wherein a second pole of the third transistor is directly connected to the second end of the voltage holding sub-circuit and a first pole of the fourth transistor, and
	wherein a second pole of the fourth transistor is directly connected to a first pole of the sixth transistor and the second pole of the driving transistor.

2. (Currently amended) The pixel driving circuit of claim 1, second scan line corresponds to but is a different voltage value than the second level on the second scan line.

3. (Previously Presented) The pixel driving circuit of claim 1, wherein the voltage holding sub-circuit comprises a first capacitor with a first end of the first capacitor being the first end of the voltage holding sub-circuit and a second end of the first capacitor being the second end of the voltage holding sub-circuit.

4. (Original) The pixel driving circuit of claim 3, wherein the data writing sub-circuit comprises a first transistor and a second transistor, 
	wherein a gate of the first transistor is connected to the first scan line, a first pole of the first transistor is connected to a signal line providing the modified data voltage, and a second pole of the first transistor is connected to the first pole of the driving transistor, and 
	wherein a gate of the second transistor is connected to the first scan line, a first pole of the second transistor is connected to the first end of the voltage holding sub-circuit, and a second pole of the second transistor is connected to the second pole of the driving transistor.

5. (Cancelled) 

6. (Currently amended) The pixel driving circuit of claim 1, wherein transistor, and 	
wherein 

7. (Previously Presented) The pixel driving circuit of claim 1, wherein the pixel driving circuit further comprises an initializing sub-circuit, wherein the initializing sub-circuit is connected to each of a fourth scan line and first end of the voltage holding sub-circuit, the initialization sub-circuit providing an initialization voltage to the first end of the voltage holding sub-circuit when the fourth scan line is at a first level.

8. (Original) The pixel driving circuit of claim 7, wherein the initializing sub-circuit comprises a seventh transistor, wherein a gate of the seventh transistor is connected to the fourth scan line, a first pole of the seventh transistor is connected to the first end of the voltage holding sub-circuit, and a second pole of the seventh transistor is connected to a signal line providing the initialization voltage.

9. (Previously presented) The pixel driving circuit of claim 7, wherein the pixel driving circuit is incorporated in a display device, the display device comprising at least one pixel driving circuit.

10. (Currently amended) A method of driving a pixel driving circuit comprising: 
	providing a first level to a second scan line to set a voltage at a second end of a voltage holding sub-circuit to an illumination power supply voltage; 
	providing a first level to a first scan line to set a voltage at a first end of the voltage holding sub-circuit to a sum of a data voltage and a threshold voltage of a driving transistor; and 
	providing a [[first]] second level to a [[third]] second scan line to electrically connect a current output terminal of the pixel driving circuit to each of the first end of the voltage holding sub-circuit and a second end of the driving transistor, and setting a voltage at a first pole of the driving transistor to the illumination power supply voltage; 
	providing the illumination power supply voltage to the second end of the voltage holding sub-circuit when the second scan line is at a [[second]] first level using a conversion sub-circuit comprising a third transistor and a fourth transistor; and 
	connecting a second pole of the driving transistor and the current output terminal of the pixel driving circuit using a switch sub-circuit comprising a fifth transistor and a sixth transistor; 
	wherein gate electrodes of the third transistor, the fourth transistor, the fifth transistor, and the sixth transistor are connected to the second scan line, and when the second scan line is at the second level, the third transistor is configured to be in an off state while the fourth transistor, the fifth transistor, and the sixth transistor are configured to be in an on state,
	wherein a first pole of the third transistor is directly connected to a first pole of the fifth transistor and a signal line providing the illumination power supply voltage,
	wherein a second pole of the third transistor is directly connected to the second end of the voltage holding sub-circuit and a first pole of the fourth transistor, and
	wherein a second pole of the fourth transistor is directly connected to a first pole of the sixth transistor and the second pole of the driving transistor.

11. (Previously presented) The method according to claim 10, further comprising, providing an initialization voltage to the first end of the voltage holding sub-circuit when a fourth scan line is at a first level.

12. (Original) The method of claim 11, wherein the initialization voltage is provided through a pixel initializing sub-circuit connected to each of the fourth scan line and the first end of the voltage holding sub-circuit of the pixel driving circuit.

13. (Original) The method of claim 11, wherein the current output terminal of the pixel driving circuit supplies an illumination current to a light emitting device, one or more light emitting devices forming sub-pixels in a display.

14. (Previously presented) The method of claim 13, wherein the illumination current is a function of the illumination power supply voltage supplied at a switch sub-circuit of the pixel driving circuit and a data voltage supplied at a data writing sub-circuit, the illumination current independent of the threshold voltage of the driving transistor.

15. (Currently Amended) The method of claim 11, wherein the providing the first level to the second scan line is during a data writing phase in a display period, wherein the providing the first level to the first scan line is during the data writing phase, and the providing the [[first]] second level to the [[third]] second scan line is during an illumination phase in the display period.

16. (Currently Amended) The method of claim 11, wherein each of the first level at the first scan line, the first level at the [[first]] second scan line, and the [[first]] second level at the [[third]] second scan line provide distinct preset voltage ranges.

17. (Currently amended) A display device comprising: 
	sub-pixel regions arranged in rows and columns, 
	each of the sub-pixel regions comprises 
		a pixel driving circuit including each of 
			a driving transistor, 
			a voltage holding sub-circuit coupled to a gate of the driving transistor, 
			a data writing sub-circuit coupled to the gate, a first pole and a second pole of the driving transistor and a first scan line, 
			a conversion sub-circuit, comprising a third transistor and a fourth transistor, coupled to a second scan line and a second end of the voltage holding sub-circuit, 
			a switch sub-circuit, comprising a fifth transistor and a sixth transistor, coupled to the [[third]] second scan line conversion sub-circuit, a current output terminal, and the first and the second poles of the driving transistor, 
	wherein the first pole and the second pole of the driving transistor [[is]] are one of a source and a drain, 
	wherein gate electrodes of the third transistor, the fourth transistor, the fifth transistor, and the sixth transistor are connected to the second scan line, and when the second scan line is at a second level, the third transistor is configured to be in an off state while the fourth transistor, the fifth transistor, and the sixth transistor are configured to be in an on state,
	wherein a first pole of the third transistor is directly connected to a first pole of the fifth transistor and a signal line providing an illumination power supply voltage,
	wherein a second pole of the third transistor is directly connected to the second end of the voltage holding sub-circuit and a first pole of the fourth transistor, and
	wherein a second pole of the fourth transistor is directly connected to a first pole of the sixth transistor and the second pole of the driving transistor.


18. (Currently amended) The display device of claim 17, wherein the voltage holding sub-circuit is configured to maintain a voltage between a first end and a second end of the voltage holding sub-circuit; 
	the data writing sub-circuit is configured to provide a modified data voltage to the first pole of the driving transistor when the first scan line is at a first level; 
	the conversion sub-circuit is configured to provide [[an]] the illumination power supply voltage to the second end of the voltage holding sub-circuit when the second scan line is at the second level, and connect the second end of the voltage holding sub-circuit and the second pole of the driving transistor when the [[third]] second scan line is at the second 
	the switch sub-circuit is configured to provide the illumination power supply voltage to the first pole of the driving transistor when the [[third]] second scan line is at the [[third]] second level, and connect the second pole of the driving transistor and the current output terminal of the pixel driving circuit.

19. (Previously presented) The display device of claim 18, wherein the voltage holding sub-circuit comprises a first capacitor with a first end of the first capacitor being the first end of the voltage holding sub-circuit and a second end of the first capacitor being the second end of the voltage holding sub-circuit; and 
	wherein the data writing sub-circuit comprises a first transistor and a second transistor, wherein a gate of the first transistor is connected to the first scan line, a first pole of the first transistor is connected to a signal line providing the modified data voltage, and a second pole of the first transistor is connected to the first pole of the driving transistor, and 
	wherein a gate of the second transistor is connected to the first scan line, a first pole of the second transistor is connected to the first end of the voltage holding sub-circuit, and a second pole of the second transistor is connected to the second pole of the driving transistor.

20. (Currently amended) The display device of claim 18, 
	wherein 
	wherein 

	End of amendment.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 10, and 17.

Hong et al., US Patent 10937852, discloses an OLED pixel circuit with the emission control line EML connected to the gates of transistor T5, T2, and T3. T3 is specifically an NMOS while T2 and T5 are PMOS. However, Hong does not disclose the features present in independent claims 1, 10, and 17.

Zhang et al., CN 102903333, discloses a pixel circuit an OLED as shown in Figure 2. However, Zhang does not disclose the features present in independent claims 1, 10, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699